DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15, 18 (in part), 19 (in part) and 20 (in part)) in the reply filed on January 19, 2021 is acknowledged.  The traversal is on the ground that there is no search burden.  This is not found persuasive because search burden is not a factor for determining how claims are restricted in applications filed under 35 U.S.C. §371.  According to the M.P.E.P., restriction practice under M.P.E.P. § 806 is applied to national applications under 35 U.S.C. 111(a) while unity of invention practice under MPEP Chapter 1800 is applied to national stage applications (see M.P.E.P. § 201).
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
	Claims 16, 17, 18 (in part), 19 (in part) and 20 (in part), 21-36 are withdrawn as being directed to a non-elected invention.  Claims 8-10 are withdrawn as being directed to a non-elected species.  Claims 1-7, 11-15, 18 (in part), 19 (in part) and 20 (in part) are under examination at this time.
Claim Objections
Claims 4-7, 11-15 and 18-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Specification
The disclosure is objected to because of the following informalities: Pages 43 and 45 contains nucleotide sequences without the appropriate sequence identifier (e.g., SEQ ID NO: X).  Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, for example, pages 37, 43-44). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The use of trademarks has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraser et al. (WO 1998/58943). 
The claims are directed to a method of determining the presence or the absence of Borrelia burgdorferi sensu lato or Relapsing Fever Borrelia in a sample, the method comprising the steps of: 
a) detecting the presence or absence of a phage specific for Borrelia burgdorferi sense lato or Relapsing Fever Borrelia in the sample; and 
b) determining the presence of Borrelia burgdorferi sensu lato or Relapsing Fever Borrelia in the sample on the basis of the detection of the phage, or the 
The only active step of the claimed method is detecting the presence or absence of a phage (or phage nucleic acid) specific for Borrelia burgdorferi sense lato or Relapsing Fever Borrelia in a sample.
Fraser et al. discloses a method of detecting Borrelial nucleic acid in a biological sample comprising detecting SEQ ID NO: ID NOs: 4 and 5 (see, for example, Abstract and claims 18-19). SEQ ID NO: 5 of Fraser et al. comprises instant SEQ ID NOs: 1-5, 7, 8, 11-14, 16-24, 26-35, 78, 77, 81, 82, and 97, and SEQ ID NO. 4 of Fraser et al. comprises instant SEQ ID Nos: 9, 15, 25 and 34. Thus, by detecting the SEQ ID NOs:4 and 5, Fraser et al. is detecting the presence or absence of a phage specific for B. burgdorferi sensu lato or Relapsing Fever Borrelia. 

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggers ("Identification and characterization of a bacteriophage of Borrelia burgdorferi" (2000). Graduate Student Theses, Dissertations, & Professional Papers).
The claims are directed to a method of determining the presence or the absence of Borrelia burgdorferi sensu lato or Relapsing Fever Borrelia in a sample, the method comprising the steps of: 
a) detecting the presence or absence of a phage specific for Borrelia burgdorferi sense lato or Relapsing Fever Borrelia in the sample; and 

The only active step of the claimed method is detecting the presence or absence of a phage (or phage nucleic acid) specific for Borrelia burgdorferi sense lato or Relapsing Fever Borrelia in a sample.
	Eggers discloses a phage, ΦBB-1, of B. burgdorferi (see page 7).  ΦBB-1 packages the 32-kb circular plasmids, which play an important role in the infection and virulence of B. burgdorferi (see pages 5 and 7).  Eggers teaches that the host range for ΦBB-1 would seem to include all known B. burgdorferi sensu lato species (see page 118).  
Eggers discloses methods of determining bacteriophage titer by extracting phage nucleic acid (DNA) from cell-free supernatants and analyzing the optical density of the DNA (isolated nucleic acid).  Eggers teaches that one cp32 molecule equal one full ΦBB-1 genome (see page 20) [claims 1 and 3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers ("Identification and characterization of a bacteriophage of Borrelia burgdorferi" (2000). Graduate Student Theses, Dissertations, & Professional Papers) as applied to claims 1 and 3 above.
The claim is directed to the method of claim 1 where detection of the phage comprises detection of a phage gene or gene fragment. 
The only active step of the claimed method is detecting the presence or absence of a phage gene or gene fragment in the sample.
	The teachings of Eggers are outlined above and incorporated herein.  Eggers does not teach detecting a gene or gene fragment of ΦBB-1.  However, Eggers does discuss various genes found on ΦBB-1 cp32 (see pages 96-98).  Eggers also discloses methods of detecting phage nucleic acid via Southern hybridization using phage probes (see pages 10-14, 19 and page 42-45).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use probes derived from known ΦBB-1 genes in the Southern hybridization assays.  One would have been motivated to do so and there would have been a reasonable expectation of success given the knowledge and skill of one of ordinary skill in the art and given 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648